Citation Nr: 1243411	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease with lumbar strain.

2.  Entitlement to service connection for diabetes mellitus, secondary to service-connected hypertension.

3.  Entitlement to an increased disability rating for hypertension, rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation based upon aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 through June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In part, the August 2008 rating decision denied the Veteran's August 2007 claim for an increased disability rating for hypertension, rated as 10 percent disabling.  A timely notice of disagreement (NOD) contesting the RO's denial of a higher rating for hypertension was received from the Veteran in June 2009.  After a statement of the case (SOC) as to that issue was mailed to the Veteran in June 2010, the Veteran perfected his appeal in July 2010 via VA Form 9 substantive appeal.

The RO's July 2011 rating decision denied the Veteran's claims for service connection for degenerative disc disease with lumbar strain and for diabetes mellitus, both claimed as being secondary to hypertension; a TDIU; and special monthly compensation (SMC) based upon aid and attendance.  A timely NOD as to those issues was received from the Veteran in December 2011.  An SOC addressing each of those issues was mailed to the Veteran in July 2012.  Thereafter, the Veteran perfected his appeal as to those issues in August 2012, via VA Form 9 substantive appeal.

While the Veteran previously was represented by Ms. Leann Baker, a private attorney, in May 2012 the Veteran granted a power-of-attorney in favor of the Georgia Department of Veterans Services.  The Veteran's current representative has submitted written arguments on his behalf.  
The issues of entitlement to service connection for erectile dysfunction and service connection for heart disease, both claimed as being secondary to hypertension, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of the Veteran's entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected hypertension; entitlement to a TDIU; and entitlement to SMC based upon aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease with mild stenosis was not sustained during active duty service, nor is it etiologically related in any way to injuries sustained during active duty service or to injuries which are related to his active duty service.

2.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 mmHg or more or by systolic pressure predominantly 200 mmHg or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease with lumbar strain have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding his claims for a higher disability rating for hypertension and for service-connected for degenerative disc disease with lumbar strain, pre-rating letters mailed to the Veteran in December 2007 and February 2011 notified the Veteran of the information and evidence needed to substantiate his claims.   Consistent with Dingess, both letters also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunities to respond, his claims were adjudicated in the RO's August 2008 and July 2011 rating decisions.  Thus, all notification provided to the Veteran has been legally sufficient and VA's duty to notify in this case has been satisfied.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, identified and relevant post-service VA and private treatment records, and social security records have been associated with the record.  The Veteran was also afforded VA examinations for hypertension in January 2008 and May 2012.  A VA examination for his claimed back disability was performed in March 2011.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's hypertension in light of the applicable diagnostic criteria and the nature and etiology of his current back disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Degenerative Disc Disease
with Lumbar Strain

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain diseases, such as arthritis, where the evidence shows that such condition became manifest to a degree of 10 percent within one year of separation from active service.  In such cases, the disorder is presumed to have been incurred during active service, even though there is no evidence of such a disorder occurring during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Service treatment records show that the Veteran was treated for back complaints during service in February 1980.  An examination at that time revealed good range of motion of the spine, however, tenderness was noted over the lower lumbar region.  A muscle strain was diagnosed and the Veteran was restricted, for two days, from lifting loads weighing more than 10 pounds.

In October 1980, the Veteran returned for additional in-service treatment, complaining of renewed low back pain that had been occurring for the previous three days.  The Veteran reported that his pain symptoms were radiating into his legs; nonetheless, no signs of a radiculopathy were apparently seen at that time.  The treating physician diagnosed ongoing muscle spasms.

Subsequent service treatment records indicate that the Veteran did not seek treatment again for his back until March 1982, when he reported back pain that had been present over the previous two nights.  An examination performed at that time revealed spasm above the right hip, tenderness to palpation, decreased range of motion, and reported non-specific numbness in the right leg.  Once again, muscle spasms were diagnosed.  X-rays of the spine performed the following day were negative.

In a May 1983 Report of Medical History, which was completed contemporaneously with his separation examination, the Veteran expressly denied the presence of recurring back pain.  He also did not report the in-service history of back pain and treatment that is detailed above.  A clinical examination of the spine performed during the separation examination was normal.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).


Of particular note. hospital records from Southeast Georgia Health System, dated from January through March of 2008, reflect that the Veteran reported a history of disc herniation in his back following a motor vehicle accident in 2003.  Consistent with the Veteran's reported history, the earliest post-service treatment for the Veteran's back that is indicated in the record was in April 2004 with Dr. C.W. of Wings of Feathers Medical Center.  The Veteran then underwent a lumbar spine MRI which revealed a small central and right paracentral L2-3 disc herniation and L4-5 degenerative disc disease with broad disc bulge and early ligamentum flavum hypertrophy.  Subsequent records from Dr. C.W. through November 2005 reflect ongoing complaints of low back pain.  Nonetheless, the records from Dr. C.W. do not express any opinions as to the cause of the Veteran's lumbar spine disorder.

Subsequently, the Veteran apparently did not receive any treatment for his back until his treatment at Southeast Georgia Health System in early 2008.  During treatment in February 2008, he reported the abrupt onset of lumbar back pain.  He reported that he was unable to bend, sit up, or walk.  During examination, the Veteran appeared to be in severe distress.  Nonetheless, an examination of the extremities was normal.  His sensation, motor strength, gait, and reflexes were within normal limits.  Treating physicians diagnosed chronic lumbosacral strain.  No opinion was given as to the cause of the diagnosed disorder.

A lumbar spine MRI performed in October 2008 revealed small posterior osteophytes/disc complexes at L2-3 and L4-5 without evidence of associated spinal stenosis or significant neural foraminal compromise.  A repeat MRI performed at the VA medical center in Dublin, Georgia in October 2009 confirmed the presence of intervertebral disc bulging and a 1.2 centimeter lesion in the third lumbar body without evidence of stenosis.  Once again, no opinion given as to the etiology of these findings.

In March 2011, the Veteran underwent a VA examination of his spine.  He reported low back pain with onset occurring in 2000.  He reported that his back pain was radiating into his lower extremities and feet, as well as various potentially neurological symptoms such as nocturia, erectile dysfunction, numbness, paresthesias, leg and foot weakness, and unsteadiness.  During the examination, the Veteran denied any specific accident or injury involving his back.

An examination of the spine revealed bilateral tenderness and pain with decreased thoracolumbar motion.  Sensory examinations of the upper and lower extremities were normal.  The October 2009 MRI was reviewed by the examiner and interpreted as showing L2-3 degenerative disk disease with mild central stenosis.  Based upon the findings from the examination, the examiner diagnosed mild degenerative disc disease with lumbar strain.  

In discussing her review of the claims file, the examiner noted the in-service back complaints and treatment.  She nonetheless concluded that it was less likely than not that the Veteran's current back disorder is related to his in-service back injuries.  In support of this conclusion, the examiner noted that the service treatment records appear to indicate acute, rather than chronic, injuries as evidenced by the fact that the Veteran did not seek continuous treatment between each acute episode.  The examiner also noted that radiological studies performed during service were consistently negative for disc degeneration.  The examiner concluded that any current disc degeneration likely occurred after the Veteran's active duty service.

The preponderance of the evidence is against the claim. Although the evidence shows that the Veteran did have an episode involving his back during service, and the post-service treatment records also show the presence of degenerative disc disease with associated mild stenosis, the evidence does not show that the Veteran's current back disorder is related in any way to his in-service injuries.

The only medical nexus opinion of record is the negative nexus opinion expressed in the March 2011 VA examination report.  This opinion is supported by a full rationale that is supported by the objective findings noted in the examination report, and, by an accurate review and understanding of the Veteran's in-service and post-service medical history.  Consistent with the examiner's conclusion that the Veteran appeared to experience a series of acute back injuries during service, the Veteran's service treatment records reflect that he reported intermittent episodes of back symptoms of short duration.  As noted above, the Veteran denied having back pain during his separation examination and a clinical examination of the spine was within normal limits.  

The Veteran's subjective contention has been fully investigated by competent medical opinion, as in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) ((lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)).  The Board affords full probative weight to the VA examiner's March 2011 opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The only evidence of record that contradicts the VA examiner's opinion is the Veteran's assertion that his current back disorder is related to his in-service injuries.  The evidence does not show that the Veteran has any particular medical training or experience.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Under the foregoing legal authorities, the Veteran would certainly be competent to provide probative statements as to the onset or duration of his back symptoms.  However, the Veteran has not alleged that his back symptoms have been continuous since his active duty service; he merely alleges that his current disorder is related in some way to injuries sustained during service.  To the extent that he has provided a specific time frame for the onset of his back symptoms, such statements have been inconsistent (i.e., he reported at his March 2011 VA examination that the onset of his current symptoms was in 2000 whereas he reported during hospitalization at Southeast Georgia Health System that they began after a motor vehicle accident in 2003), and in any event, do not indicate the presence of post-service back problems at any time before 2000, approximately 17 years after he was separated from service.

Even if the Veteran was competent to provide the opinion that his current back disorder is related in some way to service, any such assertion by the Veteran would be wholly inconsistent with the other evidence in the record.  As noted above, the Veteran expressly denied having any recurrent back pain during his separation examination.  Moreover, the Veteran's alternating reports that his back symptoms began either in 2000 or after a motor vehicle accident in 2003 undermines any assertion that his symptoms have been continuous since his separation from service in 1983.  In view of these inconsistencies, even if the Veteran could be understood a statement as to the continuity of symptoms since service or some other etiology opinion, the Veteran's assertion would be due limited probative weight in view of grave credibility concerns raised by these factual inconsistencies.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  
Service connection for degenerative disc disease with lumbar strain must be denied.  


III.  Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim for an increased rating for hypertension was received by VA in August 2007, the Board's relevant focus is upon the evidence concerning the severity of his hypertension from August 2006 to the present.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

The Veteran's hypertension has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, which provides the rating criteria for disabilities specifically due to hypertension.  Under DC 7101, a 10 percent rating is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more.  A maximum schedular 60 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 mmHg or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The criteria outlined above are accompanied by various explanatory notes.  Explanatory Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Explanatory Note (2) advises raters to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Explanatory Note (3) directs raters to rate hypertension separately from hypertensive heart disease and other types of heart disease.

In view of the laws and regulations and the evidence, the Veteran is not entitled to a disability rating higher than 10 percent for hypertension.  The evidence does not show that the Veteran's hypertension was manifested by diastolic pressure predominantly 110 mmHg or more or by systolic pressure predominantly 200 mmHg or more at any point in time that is relevant to this appeal.

The record includes dozens of blood pressure readings taken periodically over the course of VA and private treatment received by the Veteran from October 2006 through May 2010 at the Dublin VAMC and from private treatment received from Dr. L.S., Dr. W.A.S., Jr., at Coastal Cardiology, P.C., and during hospitalization at Southeast Georgia Health System.  Contemporaneous blood pressure readings are also expressed in VA examination reports dated January 2008, March 2011, and May 2012.

Treatment records consistently note that the Veteran's hypertension was uncontrolled and that the Veteran's compliance with hypertension treatment and medications was questionable.  Indeed, blood pressure readings taken since August 2006 reflect that the Veteran's diastolic pressure occasionally rose to 110 mmHG or higher.  In that regard, the Veteran's blood pressure during treatment with Dr. L.S. was measured at 160/110 mmHG.  During an evaluation by Dr. W.A.S., Jr. in October 2007, the Veteran's blood pressure was 180/115.  During treatment at the Dublin VAMC in December 2007, his blood pressure was 160/126 mmHG.  In March 2009, his blood pressure was measured at 180/110 mmHG.

Despite the isolated readings noted above, the Board notes that the other dozens of blood pressure readings since August 2006 that are expressed in the record reflect diastolic pressure which ranged below 110 mmHG.  Blood pressure readings taken during his January 2008 VA examination were 180/96 mmHG while seated, 178/96 mmHG while standing, and 180/98 mmHG while supine.  During his March 2011 VA examination, his blood pressure was measured at 152/104 mmHG, 153/97 mmHG, and 153/97 mmHG.  Further, none of the blood pressure readings that were taken after August 2006 and which are expressed in the record indicated a systolic pressure of 200 mmHG or more.

Although isolated blood pressure readings indicated occasional diastolic pressure of 110 mmHG or more, the evidence does not show that the Veteran's diastolic pressure was predominantly at that level at any time relevant to this appeal.  Accordingly, the Veteran is not entitled to a disability rating higher than 10 percent for hypertension under DC 7101.

Also, there is no indication in the evidence that the Veteran's hypertension has resulted in marked interference with his employment status beyond that already contemplated by the assigned disability rating.  In that regard, the Veteran has not reported any such impairment.  Although the Social Security Administration determined that the Veteran was disabled beginning in October 1998, the Veteran's disability was attributed to non-service-related neurological and psychiatric conditions and not the Veteran's hypertension.  Further, there is no indication in the record that the Veteran's hypertension has necessitated any periods of hospitalization during the pendency of this appeal.  Accordingly, the Board is not required to remand the issue of the Veteran's entitlement to a higher disability rating for hypertension to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board also finds that there is no basis for "staged" ratings of the Veteran's hypertension.  Rather, the extent of the Veteran's disability is fully contemplated by the 10 percent disability rating assigned under DC 7101. 

This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for degenerative disc disease with lumbar strain is denied.

Increased disability rating for hypertension, rated as 10 percent disabling, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the issues on appeal is warranted.

In March 2011, the Veteran underwent a VA examination to explore whether  diabetes mellitus is etiologically related to his service-connected hypertension.  In the corresponding report, the examiner confirmed the diabetes mellitus, type II diagnosis.  The examiner opined that the Veteran's diabetes is not caused by or a result of his hypertension.

However, the examiner was not asked for, nor did the examiner provide, an opinion as to whether the Veteran's hypertension was incurred during or is otherwise etiologically related to his active duty service.  VA's duty to assist attaches to the investigation of all possible in-service causes of a disability, including those that are unknown to the veteran.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Service treatment records reflect that, beginning in August 1981, the Veteran reported ongoing headaches, dizziness, fatigue, high blood pressure, and nausea.  Records from August 1981 also reflect intermittent complaints of blurred vision.  A June 1982 service treatment record indicated that these symptoms had been ongoing for "many months."  However, the Veteran did not receive a diagnosis associated with those symptoms, which are commonly associated with diabetes mellitus.

VA should seek an addendum from the same VA examiner who performed the March 2011 VA examination, stating the examiner's opinion as to whether the Veteran's diabetes mellitus, type II was incurred during or is otherwise related to his active duty service.  If the examiner determines that the opinion sought cannot be given without a full examination of the Veteran, or the same VA examiner who performed the March 2011 VA examination is unavailable, the Veteran should  undergo a new VA examination, by an appropriate physician.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum and/or examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment since April 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with his pending claim for service connection for diabetes mellitus.  Where it remains feasible that service connection for diabetes mellitus may be granted, and, that a corresponding disability rating may be assigned, the question of the Veteran's entitlement to a TDIU remains dependent upon the outcome of the service connection claim.   Similarly, the Veteran's claim for SMC based upon aid and attendance is also dependent upon disposition of the Veteran's claim for service connection for diabetes mellitus.  The Board notes that such benefits are payable only to the extent that the Veteran's need for aid and attendance is necessitated by his service-connected disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The issues of the Veteran's entitlement to TDIU and to SMC based upon aid and attendance must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for diabetes mellitus, claimed as secondary to hypertension; a TDIU; and SMC based upon aid and attendance.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.
	
The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment since April 2012 for his diabetes mellitus and/or for his service-connected hypertension and erectile dysfunction.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the claims file should be provided to the same VA examiner who performed the Veteran's March 2011 VA examination.  The examiner should be asked to provide an opinion as to whether the Veteran's diabetes mellitus, type II was incurred during, or is otherwise related to, his active duty service.  In rendering this opinion, the examiner should consider the Veteran's undiagnosed in-service symptoms of headaches, dizziness, fatigue, high blood pressure, nausea, and blurred vision, which began in August 1981, and address whether such symptoms were early manifestations of the Veteran's diabetes mellitus, type II.

If the examiner determines that the opinion sought cannot be rendered without a re-examination of the Veteran, or, the same VA examiner who performed the March 2011 VA examination is unavailable, then the Veteran should then be afforded a VA examination, performed by an appropriate physician, to explore the medical issues posed above.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  All clinical findings and subjectively reported symptoms and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for diabetes mellitus, claimed as secondary to hypertension; a TDIU; and SMC based upon aid and attendance, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


